EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Guy R. Gosnell on March 11, 2021.
The application has been amended as follows: 

In the claims

(Currently Amended) An apparatus comprising:
at least one processor; and
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
receive a virtual reality content comprising: (1) a visual content configured for display in a virtual reality space; and (2) a spatial audio content configured for a presentation that is audibly perceived by a user to originate from one or more directions in the virtual reality space, wherein the one or more directions correspond to at least one or more regions in the visual content relative to a point of view location, wherein the virtual reality content defines at least a ground level of the virtual reality space with the one or more directions from which the user audibly perceives the spatial audio content to originate being substantially in a plane corresponding to the ground level;

render, based on the display of the bird’s-eye view and the virtual reality content, a presentation of the spatial audio content with a spatial audio modification configured to modify the one or more directions from which the user perceives the spatial audio content as being heard, wherein the spatial audio modification causes the spatial audio content to be heard from an upward direction relative to the ground level, wherein the spatial audio content is at least partially associated with a direction that is outside a field of view of the bird’s-eye view.

(Currently Amended) A method comprising:
receiving a virtual reality content comprising: (1) a visual content configured for display in a virtual reality space; and (2) a spatial audio content configured for a presentation that is audibly perceived by a user to originate from one or more directions in the virtual reality space, wherein the one or more directions correspond to at least one or more regions in the visual content relative to a point of view location, wherein the virtual reality content defines at least a ground level of the virtual reality space with the one or more directions from which the user audibly perceives the spatial audio content to originate being substantially in a plane corresponding to the ground level;
generating a display of a bird’s-eye view of the virtual reality space comprising a view of the visual content downward towards the ground level from the point of view location, wherein the point of view location in the virtual reality space is elevated above the ground level; and
’s-eye view.

(Currently Amended) A non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following:
receive a virtual reality content comprising: (1) a visual content configured for display in a virtual reality space; and (2) a spatial audio content configured for a presentation that is audibly perceived by a user to originate from one or more directions in the virtual reality space, wherein the one or more directions correspond to at least one or more regions in the visual content relative to a point of view location, wherein the virtual reality content defines at least a ground level of the virtual reality space with the one or more directions from which the user audibly perceives the spatial audio content to originate being substantially in a plane corresponding to the ground level;
generate a display of a bird’s-eye view of the virtual reality space comprising a view of the visual content downward towards the ground level from the point of view location, wherein the point of view location in the virtual reality space is elevated above the ground level; and
render, based on the display of the bird’s-eye view and the virtual reality content, a presentation of the spatial audio content with a spatial audio modification configured to modify the one or more directions from which the user perceives the spatial audio content as being 

Reasons for Allowance
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 16, 29 and 35 recite devices and a corresponding method for receiving and rendering virtual reality content, the content comprising a visual content configured for display in a virtual reality space, and a spatial audio content configured for a presentation that is audibly perceived by a user to originate from one or more directions in the virtual reality space corresponding to one or more regions in the visual content relative to a point of view location, wherein the virtual reality content defines at least a ground level of the virtual reality space, and the one or more directions from which the user audibly perceives the spatial audio content to originate being substantially in a plane corresponding to the ground level, the system further configured to generate a display of a bird’s-eye view of the virtual reality space comprising a view of the visual content downward towards the ground level from the point of view location, the point of view location in the virtual reality space being elevated above the ground level, and rendering, based on the display of the bird’s-eye view and the virtual reality content, a presentation of the spatial audio content with a spatial audio modification configured to modify the one or more directions from which the user perceives the spatial audio content as being heard, wherein the spatial audio modification causes the spatial audio content to be heard 
	The closest prior art, cited by Examiner and Applicant, teach similar methods and systems for spatial audio content modification in a virtual reality space, and further teach the point of view changes as including different views, including overhead, floating, or aerial bird’s-eye views, but are directed to rendering spatial audio content that corresponds with the point of view displayed or presented to a user, and therefore do not disclose or suggest rendering, based on the display of the bird’s-eye view and the virtual reality content, a presentation of the spatial audio content with a spatial audio modification configured to modify the one or more directions from which the user perceives the spatial audio content as being heard, the one or more directions from which the user audibly perceives the spatial audio content to originate being substantially in a plane corresponding to the ground level, and wherein the spatial audio modification causes the spatial audio content to be heard from an upward direction relative to the ground level, wherein the spatial audio content is at least partially associated with a direction that is outside a field of view of the bird’s-eye view.
There is no individual teaching nor suggestion to render obviousness in combination of the closest prior art all the limitations of the present independent claims as defined by applicant.
Independent claims 14, 29 and 35 are therefore allowed, and claims 17-18 and 30-34 are further allowed at least for their dependency on said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SABRINA DIAZ/Examiner, Art Unit 2652


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652